 1 DOUGLAS J. FARMER, CA Bar No. 139646
     douglas.farmer@ogletree.com
 2 SARAH ZENEWICZ, CA Bar No. 258068
     sarah.zenewicz@ogletree.com
 3 SEAN M. KRAMER, CA Bar No. 293850

 4 sean.kramer@ogletree.com
   OGLETREE, DEAKINS, NASH,
 5 SMOAK & STEWART, P.C.
   Steuart Tower, Suite 1300
 6 One Market Plaza
   San Francisco, CA 94105
 7 Telephone: 415-442-4810
   Facsimile: 415-442-4870
 8
     Attorneys for Defendant
 9 IKEA U.S. RETAIL, LLC

10
                           UNITED STATES DISTRICT COURT
11
                          CENTRAL DISTRICT OF CALIFORNIA
12

13

14 ALLYZA CAHILIG, on behalf of                   Case No. 2:19-cv-01182-CJC (ASx)
     herself and all others similarly situated,
15                                                PROTECTIVE ORDER
                  Plaintiff,
16
                                                  Complaint Filed: January 10, 2019
17         v.                                     Trial Date:      April 7, 2020
18 IKEA U.S. RETAIL, LLC, a Virginia
   limited liability company; and DOES 1
19 through 100, inclusive,

20                Defendant.
21

22

23

24

25

26

27

28

                                                       Case No. 2:19-cv-01182-CJC (ASx)
                                STIPULATED PROTECTIVE ORDER
 1         1.    A. PURPOSES AND LIMITATIONS
 2         Defendant asserts that discovery in this action is likely to involve production
 3 of confidential, proprietary, or private information for which special protection from

 4 public disclosure and from use for any purpose other than prosecuting this litigation

 5 may be warranted. Accordingly, the parties hereby stipulate to and petition the Court

 6 to enter the following Stipulated Protective Order. The parties acknowledge that this

 7 Order does not confer blanket protections on all disclosures or responses to

 8 discovery and that the protection it affords from public disclosure and use extends

 9 only to the limited information or items that are entitled to confidential treatment

10 under the applicable legal principles. The parties further acknowledge, as set forth in

11 Section 12.3, below, that this Stipulated Protective Order does not entitle them to file

12 confidential information under seal; Civil Local Rule 79-5 sets forth the procedures

13 that must be followed and the standards that will be applied when a party seeks

14 permission from the court to file material under seal.

15               B. GOOD CAUSE STATEMENT
16         Good cause exists for the entry of this Stipulated Protective Order as follows:
17         (a) In this action, plaintiff Allyza Cahilig (“Plaintiff”) asserts the following
18   causes of action against defendant IKEA U.S. Retail, LLC (“Defendant”) on behalf
19   of herself and all current and former non-exempt employees in California during the
20   period January 10, 2015, through the present: (1) Failure to Provide All Paid Rest
21   Periods; (2) Violations of Labor Code § 203; (3) Derivative Failure to Timely
22   Furnish Accurate Itemized Wage Statements; (4) Independent Failure to Timely
23   Furnish Accurate Itemized Wage Statements; (5) Penalties Pursuant to Labor Code §
24   2699; and (6) Unfair Business Practices.
25         (b) Based on the nature of this case, the allegations asserted by Plaintiff, and
26 the discovery requests anticipated in this action, Defendant anticipates that

27 documents, materials, and other information to be exchanged in discovery may

28 reveal private, confidential for the putative class members, and may reveal private,

                                            1        Case No. 2:19-cv-01182-CJC (ASx)
                               STIPULATED PROTECTIVE ORDER
 1   confidential and/or proprietary information of Defendant’s business policies and
 2   practices. Such materials, to the extent they are discoverable in this action, could
 3   reveal confidential information concerning: putative class members’ financial
 4   information, putative class members’ contact information, putative class members’
 5   personnel information, Defendant’s employment practices, Defendant’s business
 6   operations, Defendant’s finances, Defendant’s clients, Defendant’s employees, and
 7   information otherwise generally unavailable to the public, or which may be
 8   privileged or otherwise protected from disclosure under state or federal statutes,
 9   court rules, case decisions, or common law.
10         (c) Due to the nature of the information described herein, putative class
11   members’ interests in their privacy and Defendant’s business interests may suffer
12   harm if such information is disclosed publicly. Potential harm that may result from
13   the public disclosure of such information may include, but is not limited to, loss of
14   privacy, economic losses, loss of competitive advantages, and diminution of good-
15   will. Accordingly, to expedite the flow of information, to facilitate the prompt
16   resolution of disputes over confidentiality of discovery materials, to adequately
17   protect information the parties are entitled to keep confidential, to ensure that the
18   parties are permitted reasonable necessary uses of such material in preparation for
19   and in the conduct of trial, to address their handling at the end of the litigation, and
20   serve the ends of justice, Defendant asserts that a protective order for such
21   information is justified in this matter. It is the intent of the parties that information
22   will not be designated as confidential for tactical reasons and that nothing be so
23   designated without a good faith belief that it has been maintained in a confidential,
24   non-public manner, and there is good cause why it should not be part of the public
25   record of this case.
26         2.     DEFINITIONS
27         2.1 Action: this pending federal lawsuit entitled Cahilig v. IKEA Retail U.S.,
28   LLC, Case No. 2:19-cv-01182-CJC (ASx).
                                             2        Case No. 2:19-cv-01182-CJC (ASx)
                                STIPULATED PROTECTIVE ORDER
 1         2.2 Challenging Party: a Party or Non-Party that challenges the designation of
 2   information or items under this Order.
 3         2.3 “CONFIDENTIAL” Information or Items: information (regardless of how
 4   it is generated, stored or maintained) or tangible things that qualify for protection
 5   under Federal Rule of Civil Procedure 26(c), and as specified above in the Good
 6   Cause Statement.
 7         2.4 Counsel: Outside Counsel of Record and In-House Counsel (as well as
 8 their support staff).

 9         2.5 Designating Party: a Party or Non-Party that designates information or
10 items that it produces in disclosures or in responses to discovery as

11 “CONFIDENTIAL.”

12         2.6 Disclosure or Discovery Material: all items or information, regardless of
13 the medium or manner in which it is generated, stored, or maintained (including,

14 among other things, testimony, transcripts, and tangible things), that are produced or

15 generated in disclosures or responses to discovery in this matter.

16         2.7 Expert: a person with specialized knowledge or experience in a matter
17 pertinent to the litigation who has been retained by a Party or its counsel to serve as

18 an expert witness or as a consultant in this Action.

19         2.8 In-House Counsel: attorneys who are employees of a party to this Action.
20 In-House Counsel does not include Outside Counsel of Record or any other outside

21 counsel.

22         2.9 Non-Party: any natural person, partnership, corporation, association, or
23 other legal entity not named as a Party to this Action.

24         2.10 Outside Counsel of Record: attorneys who are not employees of a party
25 to this Action but are retained to represent or advise a party to this Action and have

26 appeared in this Action on behalf of that party or are affiliated with a law firm which

27 has appeared on behalf of that party, and includes support staff.

28 ///

                                            3        Case No. 2:19-cv-01182-CJC (ASx)
                               STIPULATED PROTECTIVE ORDER
 1         2.11 Party: any party to this Action, including all of its officers, directors,
 2   employees, consultants, retained experts, and Outside Counsel of Record (and their
 3   support staffs).
 4         2.12 Producing Party: a Party or Non-Party that produces Disclosure or
 5   Discovery Material in this Action.
 6         2.13 Professional Vendors: persons or entities that provide litigation support
 7   services (e.g., photocopying, videotaping, translating, preparing exhibits or
 8   demonstrations, and organizing, storing, or retrieving data in any form or medium)
 9   and their employees and subcontractors.
10         2.14 Protected Material: any Disclosure or Discovery Material that is
11   designated as “CONFIDENTIAL.”
12         2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
13   from a Producing Party.
14         3.     SCOPE
15         The protections conferred by this Stipulation and Order cover not only
16   Protected Material (as defined above), but also (1) any information copied or
17   extracted from Protected Material; (2) all copies, excerpts, summaries, or
18   compilations of Protected Material; and (3) any testimony, conversations, or
19   presentations by Parties or their Counsel that might reveal Protected Material.
20         Any use of Protected Material at trial shall be governed by the orders of the
21   trial judge. This Order does not govern the use of Protected Material at trial.
22         4.     DURATION
23         Even after final disposition of this litigation, the confidentiality obligations
24   imposed by this Order shall remain in effect until a Designating Party agrees
25   otherwise in writing or a court order otherwise directs. Final disposition shall be
26   deemed to be the later of (1) dismissal of all claims and defenses in this Action, with
27   or without prejudice; and (2) final judgment herein after the completion and
28   exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
                                            4        Case No. 2:19-cv-01182-CJC (ASx)
                               STIPULATED PROTECTIVE ORDER
 1   including the time limits for filing any motions or applications for extension of time
 2   pursuant to applicable law.
 3         5.     DESIGNATING PROTECTED MATERIAL
 4         5.1 Exercise of Restraint and Care in Designating Material for Protection.
 5   Each Party or Non-Party that designates information or items for protection under
 6   this Order must take care to limit any such designation to specific material that
 7   qualifies under the appropriate standards. The Designating Party must designate for
 8   protection only those parts of material, documents, items, or oral or written
 9   communications that qualify so that other portions of the material, documents, items,
10   or communications for which protection is not warranted are not swept unjustifiably
11   within the ambit of this Order.
12         Mass, indiscriminate, or routinized designations are prohibited. Designations
13   that are shown to be clearly unjustified or that have been made for an improper
14   purpose (e.g., to unnecessarily encumber the case development process or to impose
15   unnecessary expenses and burdens on other parties) may expose the Designating
16   Party to sanctions.
17         If it comes to a Designating Party’s attention that information or items that it
18   designated for protection do not qualify for protection, that Designating Party must
19   promptly notify all other Parties that it is withdrawing the inapplicable designation.
20         5.2 Manner and Timing of Designations. Except as otherwise provided in this
21   Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated
22   or ordered, Disclosure or Discovery Material that qualifies for protection under this
23   Order must be clearly so designated before the material is disclosed or produced.
24         Designation in conformity with this Order requires:
25         (a) for information in documentary form (e.g., paper or electronic documents,
26   but excluding transcripts of depositions or other pretrial or trial proceedings), that the
27   Producing Party affix at a minimum, the legend “CONFIDENTIAL” (hereinafter
28   “CONFIDENTIAL legend”), to each page that contains protected material. If only a
                                            5        Case No. 2:19-cv-01182-CJC (ASx)
                               STIPULATED PROTECTIVE ORDER
 1   portion or portions of the material on a page qualifies for protection, the Producing
 2   Party also must clearly identify the protected portion(s) (e.g., by making appropriate
 3   markings in the margins).
 4         A Party or Non-Party that makes original documents available for inspection
 5   need not designate them for protection until after the inspecting Party has indicated
 6   which documents it would like copied and produced. During the inspection and
 7   before the designation, all of the material made available for inspection shall be
 8   deemed “CONFIDENTIAL.” After the inspecting Party has identified the documents
 9   it wants copied and produced, the Producing Party must determine which documents,
10   or portions thereof, qualify for protection under this Order. Then, before producing
11   the specified documents, the Producing Party must affix the “CONFIDENTIAL
12   legend” to each page that contains Protected Material. If only a portion or portions of
13   the material on a page qualifies for protection, the Producing Party also must clearly
14   identify the protected portion(s) (e.g., by making appropriate markings in the
15   margins).
16         (b)     for testimony given in depositions that the Designating Party identify
17   the Disclosure or Discovery Material on the record, before the close of the deposition
18   all protected testimony.
19         (c)     for information produced in some form other than documentary and for
20   any other tangible items, that the Producing Party affix in a prominent place on the
21   exterior of the container or containers in which the information is stored the legend
22   “CONFIDENTIAL.” If only a portion or portions of the information warrants
23   protection, the Producing Party, to the extent practicable, shall identify the protected
24   portion(s).
25         5.3 Inadvertent Failures to Designate. If timely corrected, an inadvertent
26   failure to designate qualified information or items does not, standing alone, waive
27   the Designating Party’s right to secure protection under this Order for such material.
28   Upon timely correction of a designation, the Receiving Party must make reasonable
                                             6        Case No. 2:19-cv-01182-CJC (ASx)
                                STIPULATED PROTECTIVE ORDER
 1   efforts to assure that the material is treated in accordance with the provisions of this
 2   Order.
 3         6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS
 4         6.1 Timing of Challenges. Any Party or Non-Party may challenge a
 5   designation of confidentiality at any time that is consistent with the Court’s
 6   Scheduling Order.
 7         6.2 Meet and Confer. The Challenging Party shall initiate the informal dispute
 8   resolution process set forth in the Court’s Procedures and Schedules. see
 9   http://www.cacd.uscourts.gov/honorable-alka-sagar
10         6.3 The burden of persuasion in any such challenge proceeding shall be on the
11   Designating Party. Frivolous challenges, and those made for an improper purpose
12   (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
13   expose the Challenging Party to sanctions. Unless the Designating Party has waived
14   or withdrawn the confidentiality designation, all parties shall continue to afford the
15   material in question the level of protection to which it is entitled under the Producing
16   Party’s designation until the Court rules on the challenge.
17         7.     ACCESS TO AND USE OF PROTECTED MATERIAL
18         7.1 Basic Principles. A Receiving Party may use Protected Material that is
19 disclosed or produced by another Party or by a Non-Party in connection with this

20 Action only for prosecuting, defending, or attempting to settle this Action. Such

21 Protected Material may be disclosed only to the categories of persons and under the

22 conditions described in this Order. When the Action has been terminated, a

23 Receiving Party must comply with the provisions of section 13 below (FINAL

24 DISPOSITION).

25         Protected Material must be stored and maintained by a Receiving Party in a
26 location and in a secure manner that ensures that access is limited to the persons

27 authorized under this Order.

28 ///

                                            7        Case No. 2:19-cv-01182-CJC (ASx)
                               STIPULATED PROTECTIVE ORDER
 1         7.2 Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise
 2   ordered by the court or permitted in writing by the Designating Party, a Receiving
 3   Party may disclose any information or item designated “CONFIDENTIAL” only to:
 4         (a)   the Receiving Party’s Outside Counsel of Record in this Action, as well
 5 as employees of said Outside Counsel of Record to whom it is reasonably necessary

 6 to disclose the information for this Action;

 7         (b)   the officers, directors, and employees (including In-House Counsel) of
 8 the Receiving Party to whom disclosure is reasonably necessary for this Action;

 9         (c)   Experts (as defined in this Order) of the Receiving Party to whom
10 disclosure is reasonably necessary for this Action and who have signed the

11 “Acknowledgment and Agreement to Be Bound” (Exhibit A);

12         (d)   the court and its personnel;
13         (e)   court reporters and their staff;
14         (f)   professional jury or trial consultants, mock jurors, and Professional
15 Vendors to whom disclosure is reasonably necessary for this Action and who have

16 signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

17         (g)   the author or recipient of a document containing the information or a
18 custodian or other person who otherwise possessed or knew the information;

19         (h)   during their depositions, witnesses, and attorneys for witnesses, in the
20 Action to whom disclosure is reasonably necessary provided: (1) the deposing party

21 requests that the witness sign the form attached as Exhibit A hereto; and (2) they will

22 not be permitted to keep any confidential information unless they sign the

23 “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise

24 agreed by the Designating Party or ordered by the court. Pages of transcribed

25 deposition testimony or exhibits to depositions that reveal Protected Material may be

26 separately bound by the court reporter and may not be disclosed to anyone except as

27 permitted under this Stipulated Protective Order; and

28 ///

                                           8        Case No. 2:19-cv-01182-CJC (ASx)
                              STIPULATED PROTECTIVE ORDER
 1         (i) any mediator or settlement officer, and their supporting personnel, mutually
 2   agreed upon by any of the parties engaged in settlement discussions.
 3         8.     PROTECTED MATERIAL SUBPOENAED OR ORDERED
 4   PRODUCED IN OTHER LITIGATION
 5         If a Party is served with a subpoena or a court order issued in other litigation
 6   that compels disclosure of any information or items designated in this Action as
 7   “CONFIDENTIAL,” that Party must:
 8         (a)    promptly notify in writing the Designating Party. Such notification shall
 9   include a copy of the subpoena or court order;
10         (b)    promptly notify in writing the party who caused the subpoena or order
11   to issue in the other litigation that some or all of the material covered by the
12   subpoena or order is subject to this Protective Order. Such notification shall include
13   a copy of this Stipulated Protective Order; and
14         (c)    cooperate with respect to all reasonable procedures sought to be pursued
15   by the Designating Party whose Protected Material may be affected.
16         If the Designating Party timely seeks a protective order, the Party served with
17   the subpoena or court order shall not produce any information designated in this
18   action as “CONFIDENTIAL” before a determination by the court from which the
19   subpoena or order issued, unless the Party has obtained the Designating Party’s
20   permission. The Designating Party shall bear the burden and expense of seeking
21   protection in that court of its confidential material and nothing in these provisions
22   should be construed as authorizing or encouraging a Receiving Party in this Action
23   to disobey a lawful directive from another court.
24         9.     A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
25   PRODUCED IN THIS LITIGATION
26         (a) The terms of this Order are applicable to information produced by a Non-
27   Party in this Action and designated as “CONFIDENTIAL.” Such information
28   produced by Non-Parties in connection with this litigation is protected by the
                                            9        Case No. 2:19-cv-01182-CJC (ASx)
                               STIPULATED PROTECTIVE ORDER
 1   remedies and relief provided by this Order. Nothing in these provisions should be
 2   construed as prohibiting a Non-Party from seeking additional protections.
 3         (b) In the event that a Party is required, by a valid discovery request, to
 4   produce a Non-Party’s confidential information in its possession, and the Party is
 5   subject to an agreement with the Non-Party not to produce the Non-Party’s
 6   confidential information, then the Party shall:
 7         (1)    promptly notify in writing the Requesting Party and the Non-Party that
 8   some or all of the information requested is subject to a confidentiality agreement
 9   with a Non-Party;
10         (2)    promptly provide the Non-Party with a copy of the Stipulated Protective
11   Order in this Action, the relevant discovery request(s), and a reasonably specific
12   description of the information requested; and
13         (3)    make the information requested available for inspection by the Non-
14   Party, if requested.
15         (c) If the Non-Party fails to object or seek a protective order from this court
16   within 14 days of receiving the notice and accompanying information, the Receiving
17   Party may produce the Non-Party’s confidential information responsive to the
18   discovery request. If the Non-Party timely seeks a protective order, the Receiving
19   Party shall not produce any information in its possession or control that is subject to
20   the confidentiality agreement with the Non-Party before a determination by the
21   court. Absent a court order to the contrary, the Non-Party shall bear the burden and
22   expense of seeking protection in this court of its Protected Material.
23         10.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
24         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
25   Protected Material to any person or in any circumstance not authorized under this
26   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
27   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
28   to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
                                            10       Case No. 2:19-cv-01182-CJC (ASx)
                               STIPULATED PROTECTIVE ORDER
 1   persons to whom unauthorized disclosures were made of all the terms of this Order,
 2   and (d) request such person or persons to execute the “Acknowledgment and
 3   Agreement to Be Bound” that is attached hereto as Exhibit A.
 4         11.       INADVERTENT PRODUCTION OF PRIVILEGED OR
 5   OTHERWISE PROTECTED MATERIAL
 6         When a Producing Party gives notice to Receiving Parties that certain
 7   inadvertently produced material is subject to a claim of privilege or other protection,
 8   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
 9   Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
10   may be established in an e-discovery order that provides for production without prior
11   privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
12   parties reach an agreement on the effect of disclosure of a communication or
13   information covered by the attorney-client privilege or work product protection, the
14   parties may incorporate their agreement in the stipulated protective order submitted
15   to the court.
16         12.       MISCELLANEOUS
17         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
18   person to seek its modification by the Court in the future.
19         12.2 Right to Assert Other Objections. By stipulating to the entry of this
20 Protective Order no Party waives any right it otherwise would have to object to

21 disclosing or producing any information or item on any ground not addressed in this

22 Stipulated Protective Order. Similarly, no Party waives any right to object on any

23 ground to use in evidence of any of the material covered by this Protective Order.

24         12.3 Filing Protected Material. A Party that seeks to file under seal any
25   Protected Material must comply with Civil Local Rule 79-5. Protected Material may
26   only be filed under seal pursuant to a court order authorizing the sealing of the
27   specific Protected Material at issue. If a Party’s request to file Protected Material
28   ///
                                            11       Case No. 2:19-cv-01182-CJC (ASx)
                               STIPULATED PROTECTIVE ORDER
 1   under seal is denied by the court, then the Receiving Party may file the information
 2   in the public record unless otherwise instructed by the court.
 3         13.    FINAL DISPOSITION
 4         Within 30 days after the final disposition of this Action, as defined in
 5   paragraph 4, and within 30 days of a written request by the Designating Party which
 6   identifies (by category, where appropriate) all the Protected Material that is to be
 7   destroyed, each Receiving Party must return or destroy such Protected Material. As
 8   used in this subdivision, “Protected Material” includes all copies, abstracts,
 9   compilations, summaries, and any other format reproducing or capturing any of the
10   Protected Material. Within 30 days of a written request by the Producing Party, the
11   Receiving Party must submit a written certification to the Producing Party (and, if
12   not the same person or entity, to the Designating Party) affirming that the Receiving
13   Party has not retained any copies, abstracts, compilations, summaries or any other
14   format reproducing or capturing any of the Protected Material. Notwithstanding this
15   provision, Counsel are entitled to retain an archival copy of all pleadings, motion
16   papers, trial, deposition, and hearing transcripts, legal memoranda, correspondence,
17   deposition and trial exhibits, expert reports, attorney work product, and consultant
18   and expert work product, even if such materials contain Protected Material. Any
19   such archival copies that contain or constitute Protected Material remain subject to
20   this Protective Order as set forth in Section 4 (DURATION).
21         14. Any violation of this Order may be punished by any and all appropriate
22   measures including, without limitation, contempt proceedings and/or monetary
23   sanctions.
24   ///
25   ///
26   ///
27   ///
28   ///
                                            12       Case No. 2:19-cv-01182-CJC (ASx)
                               STIPULATED PROTECTIVE ORDER
 1         IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 2

 3   DATED: July 3, 2019                       OGLETREE, DEAKINS, NASH, SMOAK &
                                               STEWART, P.C.
 4

 5

 6                                             By: /s/Sarah Zenewicz
                                                   DOUGLAS J. FARMER
 7                                                 SARAH ZENEWICZ
                                                   SEAN M. KRAMER
 8                                                 Attorneys for Defendant
                                                   IKEA U.S. RETAIL, LLC
 9

10

11   DATED: July 3, 2019                       LAW OFFICES OF KEVIN T. BARNES
12

13
                                               By: /s/Kevin T. Barnes
14                                                 Kevin T. Barnes, Esq.
                                                   Gregg Lander, Esq.
15                                                 Attorneys for Plaintiff
16

17         Pursuant to Local Rule 5-4.3.4(a)(2), I, Sarah Zenewicz, attest that all other
18   signatories listed, and on whose behalf the filing is submitted, concur in the filing’s
19   content and have authorized the filing.
20

21   PURSUANT TO STIPULATION, IT IS SO ORDERED.
22   DATED: July 8, 2019
23

24           /s/
25   Honorable Alka Sagar
26   United States Magistrate Judge
27

28

                                            13       Case No. 2:19-cv-01182-CJC (ASx)
                               STIPULATED PROTECTIVE ORDER
 1                                          EXHIBIT A
 2                ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3           I, _____________________________ [print or type full name], of
 4   _________________ [print or type full address], declare under penalty of perjury
 5   that I have read in its entirety and understand the Stipulated Protective Order that
 6   was issued by the United States District Court for the Central District of California
 7   on [date] in the case of Cahilig v. IKEA U.S. Retail, LLC, Case No. 2:19-cv-01182-
 8   CJC (ASx). I agree to comply with and to be bound by all the terms of this
 9   Stipulated Protective Order and I understand and acknowledge that failure to so
10   comply could expose me to sanctions and punishment in the nature of contempt. I
11   solemnly promise that I will not disclose in any manner any information or item that
12   is subject to this Stipulated Protective Order to any person or entity except in strict
13   compliance with the provisions of this Order.
14           I further agree to submit to the jurisdiction of the United States District Court
15   for the Central District of California for the purpose of enforcing the terms of this
16   Stipulated Protective Order, even if such enforcement proceedings occur after
17   termination of this Action. I hereby appoint __________________________ [print
18   or type full name] of _______________________________________ [print or
19   type full address and telephone number] as my California agent for service of
20   process in connection with this Action or any proceedings related to enforcement of
21   this Stipulated Protective Order.
22   Date:
23
   City and State
24 where sworn and signed:

25
     Printed name:
26
     Signature:
27
                                                                                       39040791.5
28

                                             14       Case No. 2:19-cv-01182-CJC (ASx)
                                STIPULATED PROTECTIVE ORDER
